DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 18-20 and 25-30 in the reply filed on 14 March 2022 is acknowledged.  The traversal is on the ground that the proposed inventions are not independent and distinct from each other.  This is not found persuasive because there is no special technical feature that is common between the claimed Groups, as evidenced by at least the Mou US 2007/0081419 reference.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-9 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 March 2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 18-20 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mou (US 20070081419).
	With respect to claim 18, Mou discloses a container comprising a tube (Figure 8:7) that includes an opening at a top end.  A removable baffle insert is positioned in the tube, wherein the baffle insert comprises a plurality of baffle members (Figure 8:10) coupled together by an interconnection member (see Figs. 2 and 8).  At least paragraph [0041] teaches that the interconnection member biases the plurality of baffle members against an interior wall of the tube (“the stirred process unit may further comprise a hand-bendable (to fit vessel inner circumference) and removable (shown by two big arrows in FIG. 8) spring-fit baffle plates 10, which are precision cut/folded and spot welded from thin sheet stainless steel (FIG. 8). By taking advantage of the spring force (shown by four small arrows in FIG. 8) of the sheet stainless steel, silicone-tubing sections 20 can be added to the steel baffle plates 10 as brake linings against the inner wall of the vessel 7 to prevent baffle slippage under high agitation power”).  The small arrows depicted in Fig. 8 show how the baffle members are biased against the interior wall of the tube when the baffle insert is inserted into the tube.
	With respect to claim 19, Mou discloses the apparatus as described above.  Mou further teaches that the baffle insert comprises a cross-sectional geometry when it is not positioned in the tube that is larger than a cross-sectional geometry of the tube.  As shown in Fig. 8, there is an outward spring force (see small arrows) that is produced when the baffle insert is compressed and fit into the tube.

	With respect to claim 27, Mou discloses the apparatus as described above.  Mou further states that a cap (Figure 1A:3) is coupled to the opening of the tube.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mou (US 20070081419) as applied to claim 18, and further in view of Mietzner (US 20170369828).
Mou discloses the apparatus as described above, however does not appear to teach that the tube comprises a conical bottom or that the plurality of baffle members comprise angled bottoms.
	Mietzner discloses a container comprising a tube (Figure 10:1000) having an internal wall upon which a plurality of baffles (Figure 10:1012) are attached.  The tube is defined by a conical bottom (Figure 10:1018).  The lowermost baffles that abut the conical bottom are angled to match the shape of the conical bottom.  This is shown in at least Fig. 10 and described in at least paragraphs [0052]-[0055].
	Before the effective filing date of the claimed invention, it would have been obvious to alter the shape of the Mou tube and baffle members so that the tube comprises a conical bottom and the baffle members comprise angled bottoms.  Mietzner teaches that reactor and baffle shape may vary in order to promote different mixing effects and aeration.  It is well within the ability of one of ordinary skill to make simple adjustments in device shape and configuration, especially when the change produces an art-recognized result.  See MPEP 2144.04.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mou (US 20070081419) as applied to claim 27, and further in view of Reinemuth (US 20050007875).
	With respect to claims 28 and 29, Mou discloses the apparatus as described above, however does not appear to teach that the baffle insert is coupled to the cap.
	Reinemuth discloses a container comprising a tube (Figure 2:10a) having an opening at a top end.  A removable baffle insert (Figure 2:50) is positioned inside the 
	Before the effective filing date of the claimed invention, it would have been obvious to couple the Mou baffle insert to the cap when the cap is closed over the open top end of the tube.  Reinemuth teaches that this configuration is beneficial because it keeps the baffles in place when the fluid within the container is subjected to heavy mixing.  Reinemuth states that a baffle insert is easily coupled to a cap member using a clamping technique.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143

	With respect to claim 30, Mou and Reinemuth disclose the combination as described above.  Mou shows in at least Figs. 1, 3 and 8 that the baffle insert rests upon an upper surface of the bottom end of the tube.  When the Mou device is modified so as to attach the baffle insert to the cap, it would have been obvious to allow the cap to bias the baffle insert against the bottom end of the tube when the cap is sealed over the open top end since the Mou baffle insert is already configured to touch the bottom end.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Damren (US 20160230138) reference teaches the state of the art regarding containers comprising baffles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799